Citation Nr: 0837492	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  99-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), to include as secondary to service-connected 
low back disability.

2.  Entitlement to a disability evaluation in excess of 40 
percent for a low back disability, to include additional 
compensation under 38 U.S.C.A. § 1151.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
July 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The veteran testified at Board hearings held in June 2001 at 
the RO, and in July 2005 in Washington, D.C.  A transcript 
(T) of each of the hearings has been associated with the 
claims file.  

In a June 2006 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder and a 
rating in excess of 40 percent for a low back disability.  In 
an Order issued in October 2007, the United States Court of 
Appeals for Veterans Claims (the Court) vacated the Board's 
decision and remanded the case for compliance with the terms 
of the parties' October 2007 Joint Motion for Remand.  
[Parenthetically, the Board notes that additionally issues 
that were denied in the June 2006 decision were withdrawn by 
the veteran in the October 2007 Joint Motion.]  

Given the October 2007 Joint Motion, the Board finds that it 
has jurisdiction to consider the veteran's possible 
entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of section 3.155(a) has been met 
and VA must consider TDIU); Norris v. West, 12 Vet. App. 413, 
421 (1999).  See also VAOPGCPREC 6-96 (The question of 
entitlement to a TDIU rating based solely upon a disability 
which is the subject of the increased rating claim, may be 
considered a component of the increased rating claim to the 
same extent that the question of extraschedular entitlement 
may be.)  Accordingly, the issues on appeal are as listed on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case has been remanded by the Court based on a Joint 
Motion for Remand wherein the parties maintained that the 
Board failed to provide adequate reasons and bases in denying 
entitlement to service connection for an acquired psychiatric 
disorder and a rating in excess of 40 percent for a low back 
disability.  

In the August 2007 Joint Motion, the parties stated:

The record on appeal includes diagnoses 
and treatment for depression/major 
depression.  In February 1996, Appellant 
reported a history of depression that 
coincided with a history of military 
service; dysthymia was diagnosed at that 
time.  In May 1997, Appellant reported a 
history of "post-traumatic stress 
depression" dated to "Vietnam years."  
VA does not appear to have obtained an 
opinion concerning whether a current 
psychiatric disorder, including any 
depressive disorder present, had its 
onset in or is otherwise related to 
service.

See October 2007 Joint Motion for Remand, page 2.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The parties pointed out that the veteran's allegation 
that he has experienced depression since service met the low 
threshold regarding the types of evidence that "indicate" 
that a current disability "may be associated" with military 
service.  See Joint Motion, page 3, citing McLendon at 83.

The Joint Motion also pointed out that the veteran's claim 
for service connection for a psychiatric disorder included a 
theory of entitlement that he suffers from PTSD as a result 
of a personal assault.  See Joint Motion, page 3.  

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).



38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on a personal assault in service:

[E]vidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice.

Lastly, the Joint Motion noted that in denying entitlement to 
a higher evaluation for a back disorder, the Board failed to 
address entitlement to an extra-schedular evaluation.  The 
parties noted that in April 1999 the veteran indicated that 
he had not worked since 1999 as a result of his back disorder 
and that a July 1996 award of social security benefits 
appeared to have been predicated at least in part upon a 
diagnosis of a back disorder.  In addition, a VA examiner in 
April 2004 stated that the veteran "probably could do 
minimal work of a sedentary nature, but this is questionable, 
because of a the history of a cord injury on his lumbar 
spine."  See Joint Motion, page 4.  

In light of the points raised in the Joint Motion, the Board 
finds that further action on these matters is warranted.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased- compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Since the claim is being remanded for further development, 
the veteran should be provided with notice consistent with 
Vazquez-Flores.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a letter asking 
that he identify all medical care 
providers, VA and non-VA, who have 
treated him for any psychiatric 
disorder and his low back disability 
since June 2006, the date of the 
vacated Board decision.  

The letter should notify the veteran 
that in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative 
sources of evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the veteran.

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In particular, he must be 
given precise notice of the rating 
criteria pertaining to his claim of 
entitlement to a higher rating for low 
back disability.

2.  After the veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  
Review the claims file and ensure that 
all notification and development action 
outlined by The VA Adjudication Procedure 
Manual M21-1, Part III, Section 5.14, 
paragraph (d) concerning personal assault 
and rape claims are fully complied with 
and satisfied.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review

3.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder found.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  The examining 
psychiatrist should be informed as to 
which of the specific claimed stressor 
events have been verified.  All indicated 
tests and studies should be conducted.  
The examiner should offer an opinion as 
to the following questions:

(a).  Did any diagnosed psychiatric 
disorder pre-exist the veteran's military 
service?  If so, was the disorder 
aggravated by military service?  

(b).  Is it at least as likely as not (50 
percent probability or greater) that any 
diagnosed psychiatric disorder, including 
PTSD, is related to the veteran's 
military service?  

(c).  Is it at least as likely as not (50 
percent probability or greater) that any 
diagnosed psychiatric disorder, other 
than PTSD, is related to the service-
connected low back disability.  If not, 
was there any aggravation of the 
psychiatric disorder as a result of the 
low back disability?

The complete rationale for all opinions 
should be provided.

5.  Schedule the veteran for a VA 
examination to determine the current 
severity of his low back disability.  Prior 
to the examination, the claims folder must 
be made available to the examiner for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests, studies, and x-rays should be 
conducted.  The report should set forth all 
objective findings regarding the low back, 
including complete range of motion 
measurements.  The examiner should 
specifically indicate whether there is 
unfavorable ankylosis of the entire 
thoracolumbar spine.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted.  
The examiner should also indicate whether 
the veteran has intervertebral disc syndrome 
which results in incapacitating episodes 
having a total duration of at least 6 weeks 
during the past 12 months.  

The physician should specifically comment 
on how the veteran's service-connected 
low back disability alone affects his 
ability to work and perform activities of 
daily living.  

The complete rationale for all opinions 
should be provided.

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claims in light of 
the additional evidence obtained, to include 
consideration of an extra-schedular rating 
under 38 C.F.R. § 3.321(b) for the veteran's 
low back disability.  The RO should also 
adjudicate the issue of entitlement to a 
TDIU.  If any benefit sought remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





